Order issued November 6. 2012




                                             in The
                                (Cniirt uf ipca1i
                        Fift1! Oiitrirt uf cxa at Ja1taEi
                                      No. 05-12-01463-CV


                                IN RE HEIDI AMOS, Relator


                Original Proceeding from the County Criminal Court No. 5
                                   I)ailas County, Texas
                          Trial Court Cause No. MA1O-68776-F


                                         ORDER
                        Before Justices Moseley, FitzGerald. and Myers

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.




                                                    LANA YERS
                                                    JUSTICE
                                                                               C